DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one casing support structure located in the elongate casing and connecting to both the side walls” as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: the specification does not disclose what the “at least one casing support structure” is.  Not only that, but the specification discloses “[f]rom a casing support structure that is located in the elongate casing 2 only parts 7 protruding from the side wall 3 are visible in this figure.”  Looking at element 7 in Figures 1-2, they look like slits and nothing appears to be protruding.  The side views shown in Figures 3A and 3B also do not show any element that could be element 7 that is protruding.  It is entirely unclear what this structure is and how it relates to the sidewalls.
Appropriate correction is required.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claim 1 recites “and an, the two side walls joining, upper wall” in the third and fourth lines, which appears to be incomplete.  What follows “an”?  Did Applicant intend “an elongated casing with two opposing longitudinal side walls, the two side walls joining an upper wall”?
In claim 8, “a vertical central plane though the elongated casing” appears to contain a typographical error.  Did Applicant intend “a vertical central plane through the elongated casing”?  
Claim 15 recites “with a least one friction-increasing element” in the second line, which appears to contain a typographical error.  Did Applicant intend “with at least one friction-increasing element”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 (and 2-15 through dependency) are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claim 1 recites in line 4 “at least one casing support structure”.  The specification discloses “[f]rom a casing support structure that is located in the elongate casing 2 only parts 7 protruding from the side wall 3 are visible in this figure.”  Looking at element 7 in Figures 1-2, they look like slits and nothing appears to be protruding.  The side views shown in Figures 3A and 3B also do not show any element that could be element 7 that is protruding.  It is entirely unclear what this structure is and how it relates to the sidewalls.

The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “the length adjustable stabilisation arms”.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is not the same as the limitation of “the protruding length of the stabilisation arms is adjustable” as recited in claim 1.  For purposes of examination, it will be assumed that Applicant intended “the protruding length adjustable stabilisation arms” to be consistent with claim 1.
Claim 8 recites “central protrusions” in the second and third lines.  There is insufficient antecedent basis for this limitation in the claim.  The second line of the claim recites “at least one central protrusion”, but that only requires one central protrusion, not a plurality.  For purposes of examination, the limitation “which central protrusions are” will be considered as “which central protrusion is”.
Claim 9 recites “sideward protrusions” in the third line.  There is insufficient antecedent basis for this limitation in the claim.  The second line of the claim recites “at least one sideward protrusion”, but that only requires one sideward protrusion, not a plurality.  For purposes of examination, the limitation “which sideward protrusions are” will be considered as “which sideward protrusion is”.
Claim 10 recites “the central protrusions” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recites “at least one central protrusion”, but that only requires one central protrusion, not a plurality.  For purposes of examination, the limitation “central protrusions” will be considered as “central protrusion”.
Claim 10 recites the limitation “the sideward protrusions” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites “at least one sideward protrusion”, but that only requires one sideward protrusion, not a plurality.  For purposes of examination, the limitation “sideward protrusions” will be considered as “sideward protrusion”.
Claim 11 recites “the central protrusions” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 8 recites “at least one central protrusion”, but that only requires one central protrusion, not a plurality.  For purposes of examination, the limitation “central protrusions” will be considered as “central protrusion”.

Claim 11 recites the limitation "the sideward protrusions" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation “sideward protrusions” will be considered as “sideward protrusion”.
Claim 12 “the sideward protrusions” in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites “at least one sideward protrusion”, but that only requires one sideward protrusion, not a plurality.  For purposes of examination, the limitation “sideward protrusions” will be considered as “sideward protrusion”.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klein, US 2020/0173121 A1.
Regarding claim 1, Klein teaches a roadblock (Figures 13-14 and Figure 29) for temporary installation to block traffic and/or as a security precaution, comprising: 
- an elongated casing (an interior upright segment 104) with two opposing longitudinal side walls and an, the two side walls joining, upper wall; and at least one casing support structure located in the elongate casing and connecting to both the side walls (the portions (unnumbered) connected to the chains 204 go through upright segments 104); 
- supports (portion having a plurality of rearward points below upright segment 104) for resting on the ground/surface connected to the lower side of the elongate casing, and 
- plural stabilisation arms (two lowermost flexible chains 204) protruding from one of the longitudinal side walls, wherein the protruding length of the stabilisation arms is adjustable (“the flexible chain connector 204 allow some flexibility in the positioning of the barrier units 10, for example they allow easy and convenient distancing of adjacent barrier units 10 one from the other”, [0099]), so they protrude less when the barrier units 10 are selectively placed close together and protrude more when the barrier units 10 are selectively placed farther apart.  The provisional application was checked for Figures 13 and 14.
Regarding claim 2, as shown in Figure 13, the stabilisation arms are parallel oriented.
Regarding claim 3, when the barrier units are placed closer together, the stabilisation arms will droop, causing the angle enclosed by the stabilisation arms and the longitudinal side wall to be more than 90°.  The limitation of a preference is not required.
Regarding claim 4, as shown in Figure 13, the stabilization arms (two lowermost flexible chains 204) are located opposite the upper wall of the elongated casing.
Regarding claim 8, Klein’s roadblock includes the supports being provided with at least one central protrusion (lowermost protrusion (unnumbered) on each support, shown clearly in Figure 29) facing away from the elongated casing, which central protrusion is located on the side of a vertical central plane through the [side view of the] elongated casing that is facing away from the longitudinal side wall with the stabilisation arms.
Regarding claim 9, as shown in Figures 13-14 and 29, the supports are provided with at least one second sideward protrusion (the three spikes above the lowermost protrusion, shown clearly in Figure 29) facing away from the elongated casing, which sideward protrusions are located alongside the elongated casing on the side facing away from the stabilisation arms.
Regarding claim 10, as shown in Klein’s Figure 29, the central protrusion protrudes further down than the sideward protrusions.
Regarding claim 11, as shown in Klein’s Figure 29, the central protrusion and sideward protrusion have sharp angles.
Regarding claim 12, as shown in Klein’s Figure 29, the sideward protrusion (the three spikes above the lowermost protrusion) have at least two sharp angles.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yodock, US 7,600,942 in view of Bullock, WO 2019/171032 A1, Dehart, US 2004/0028469 A1, and Klein, US 2020/0173121 A1.
Regarding claim 1, Yodock teaches a roadblock for temporary installation to block traffic and/or as a security precaution, comprising: 
- an elongated casing (hollow; column 3 lines 55-58) with two opposing longitudinal side walls and an, the two side walls joining, upper wall (Figures 4-7); and
- plural stabilisation arms (94+96; Figure 5) protruding from one of the longitudinal side walls, wherein the protruding length of the stabilisation arms is adjustable (Figures 6 and 7).
While Yodock fails to disclose at least one casing support structure located in the elongate casing and connecting to both the side walls, Bullock teaches a similar barrier and discloses at least one casing support structure located in an elongated casing and connecting to both the side walls (unnumbered, shown in Figure 7a).  It would have been obvious to one of ordinary skill in the art to modify Yodock’s casing to include at least one casing support structure located in the elongate casing and connecting to both the side walls in view of Bullock’s disclosure to provide interior reinforcement to the side walls.
While the resulting combination fails to disclose supports for resting on the ground/surface connected to the lower side of the elongate casing, Dehart teaches a vehicle barrier and discusses jersey-type barriers in the Background of the Invention, and discloses a structure that can rock back and stop or slow an oncoming vehicle by lifting the vehicle off the ground ([0030] and [0038]).  Klein teaches a rolling vehicle barrier and discloses supports (lowermost L-shaped portion such as shown in Figure 29) that allows the barrier to rock back and lift the vehicle as the vehicle attempts to drive over the barrier ([0071]).  it would have been obvious to one of ordinary skill in the art to modify the resulting combination to be able to rock back and lift an oncoming vehicle in view of Dehart’s and Klein’s disclosures and to include supports such as suggested by Klein to be able to rock back and lift an oncoming vehicle to stop it.  The resulting combination includes supports for resting on the ground and connected to the lower side of the elongate casing.
Regarding claim 2, as shown in Figures 5-7, the plural stabilization arms (94+96 and 94’+96’) are parallel oriented.
Regarding claim 3, since Yodock shows in Figure 1 that the elongate casing sidewall flares out from top to bottom, it would yield the angle being enclosed by the stabilisation arms and the longitudinal side wall is more than 90°.  The limitation of a preference is not required.
Regarding claim 5, the resulting combination includes the protruding length of the adjustable stabilisation arms are formed by at least two interchangeable (they are removable and can be replaced) arm segments (Yodock’s Figures 6 and 7).
Regarding claim 6, the resulting combination includes the limitation since as shown in Yodock’s Figures 6-7, the interchangeable arm segments are telescopically adjustable.
Regarding claim 7, the resulting combination includes the limitation since as shown in Yodock’s Figure 5, the interchangeable arm segments are detachable.
Regarding claim 13, while the resulting combination fails to disclose that the ends of the elongated casing are chamfered, the Examiner takes Official Notice that chamfering is old and well-known to provide a transitional edge between two surfaces to eliminate right angle corners for safety and to minimize damage to the edges.  It would have been obvious to one of ordinary skill in the art to modify the edges of the elongated casing to be chamfered to eliminate right angle corners for safety and to minimize damage to the edges.
Regarding claim 14, the resulting combination includes the limitation since as shown in Yodock’s Figures 1 and 5, the ends of the elongated casing are provided with couplings.
Regarding claim 15, Klein further discloses that the top of the rolling vehicle barrier has spiked protrusions (shown in Figure 29).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide at least friction-increasing element attached to the upper wall of the elongated casing in view of Klein’s disclosure so that the friction-increasing element digs into the ground when the roadblock rocks back to minimize forward movement of the oncoming vehicle.  The resulting combination includes the limitation that at least one contact edge of the friction-increasing element is protruding from a longitudinal side wall of the elongated casing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  JP 2006-132172 A is cited for the teaching of a wall-like barrier on top of a support that allows the entire structure to rock back, with a plurality of protrusions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671